Motion by the petitioner, inter alia, for the imposition of sanctions against the appellants on an appeal from stated portions of an order of the Supreme Court, Kings County (Duberstein, J.), dated November 1, 1988.
Upon the papers filed in support of the motion and the papers filed in opposition thereto it is,
*466Ordered that the motion is denied.
The appeal was not frivolous or undertaken solely for the purpose of delay (22 NYCRR part 130; see, Matter of 2433 Knapp St. Rest. Bar v Department of Consumer Affairs, 150 AD2d 464 [decided herewith]). Kunzeman, J. P., Kooper, Sullivan and Balletta, JJ., concur.